MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order finding petitioner statutorily ineligible for cancellation of removal because he was convicted of a crime of domestic violence.
Aliens who are convicted of crimes of domestic violence are statutorily ineligible for cancellation of removal. See 8 U.S.C. §§ 1227(a)(2)(E)®, 1229b(b)(l)(C); see *591also Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649, 651-53 (9th Cir.2004). Petitioner does not dispute that he was convicted of a crime of domestic violence. Petitioner is statutorily ineligible for cancellation of removal because of this domestic violence conviction. See id. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.